UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 11, 2014 AMP HOLDING INC. (Exact name of registrant as specified in its charter) Nevada 000-53704 26-1394771 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 100 Commerce Boulevard, Loveland, Ohio 45140 (Address of principal executive offices) (zip code) 513-297-3640 (Registrant's telephone number, including area code) Copies to: Stephen M. Fleming, Esq. Fleming PLLC 49 Front Street, Suite 206 Rockville Centre, New York 11570 Phone: (516) 833-5034 Fax: (516) 977-1209 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure On September 11, 2014, AMP Holding Inc. (the “Company”) will be making an investor presentation at the SeeThruEquity Fall Microcap Investor Conference in New York City.A copy of the investor presentation is attached hereto as Exhibit99.1. The information contained in Item 7.01 of this Current Report on Form 8-K shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing by the Company under the Securities Act of 1933, as amended. Item 9.01Financial Statements and Exhibits Exhibit Number Description Investor Presentation provided by AMP Holding Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AMP HOLDING INC. Date: September 11, 2014 By: /s/Stephen S. Burns Name: Stephen S. Burns Title: CEO 3
